CLAIBORNE, J.
This is a suit upon a promissory note for $357.26, dated August 31, 1925, payable on October 1, 1925, made by the defendant to its own order, signed by J. W. Hodgkins, President, and likewise endorsed, with ten per cent attorney’s fees, subject to a credit of $82.26, leaving a balance due of $275.00.
Citation was served on Mr. Shroder, superintendent of defendant, on December 11, 1925. In the absence of an answer, •judgment by default was rendered on February 8, 1926, for $275.00, interest and attorney’s fees, subject' to a credit of $100.00. ■The defendant appealed.
In this court the plaintiff has not asked for an amendment of the judgment. We see no error in the judgment prejudicial to defendant, and it is therefore affirmed.